DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/07/2021 has been entered.
Response to Amendment
The amendment filed on 04/08/2021 has been entered. Claims 1-20 remain pending in the application.
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-20 have been considered but are moot because the arguments are directed towards amended claim language, addressed on new grounds of rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-9, 11, 13-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al. (US 20120057784) (hereinafter Horiuchi) in view of Sievers et al. (US 20170359601) (hereinafter Sievers).
Regarding claim 1, Horiuchi teaches A system comprising:
a pre-encoder comprising circuitry configured to generate a mapping of frame size to quantization parameter (QP) based on a plurality of pre-encoding passes of a portion of a first video frame using different QP settings (see Horiuchi figure 5 and paragraph 63, 69, and 80-82 regarding first and second pre-encoding sections where there is a first and second pre-encoding that produces results that are compared and calculated in order to select from a plurality of quantization parameter settings against target code amount [indicative of frame size]. The process of determining a target code amount with consideration of QP broadly defines a mapping of frame size to quantization parameter, as frame size to code amount are proportional.); and 
an encoder different from the pre-encoder (see Horiuchi figure 5 and paragraph 63 and 69 regarding first and second pre-encoding sections and separate encoding section) comprising circuitry (see Horiuchi paragraph 139 regarding memory process sequence for execution by hardware) configured to:
determine a given QP value from the mapping based on a preferred encoded video frame size (see Horiuchi figure 5 and paragraph 63, 69, and 80-82 regarding first and second pre-encoding sections where there is a first and second pre-encoding that produces results that are compared and calculated in order to select from a plurality of quantization parameter settings against target code amount [indicative of frame size]. The process of determining a target code amount with consideration of QP broadly defines a mapping of frame size to quantization parameter, as frame size to code amount are proportional.);  
generate an encoded video frame by setting a QP to the given QP value for at least a portion of the encoded video frame (see Horiuchi paragraphs 85-86 regarding setting QP and encoding image data with set QP),
However, Horiuchi does not explicitly teach display of video frames as needed for the limitations of claim 1. 
Sievers, in a similar field of endeavor, teaches wherein the encoded video frame represents an input video frame (see Sievers paragraph 5 regarding source frames input into encoder); and 
convey the encoded video frame to a decoder to be displayed (see Sievers paragraph 23 regarding decoder and display process). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Horiuchi to include the teaching of Sievers by incorporating the teachings of input video frames and output display into the encoding scheme of Horiuchi. One of ordinary skill would recognize that Horiuchi and Sievers operate in the same field of video coding, especially with consideration to quantization parameter selection according to a target output data size.
One would be motivated to combine these teachings in order to provide for teachings that relate generally to digital video coding (see Sievers paragraph 2).
Regarding claim 2, the combination of Horiuchi and Sievers teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Horiuchi and Sievers teaches wherein the pre-encoder is further configured to: 
perform a first encoding of at least the portion of the first video frame using a first QP setting (see Sievers paragraph 62 regarding first encoding of row of macroblocks); 
capture a first size of a result of the first encoding (see Sievers paragraph 62 regarding first encoding of row of macroblocks with comparison to target bits); 
perform a second encoding of the portion of the first video frame using a second QP setting (see Sievers paragraph 62 regarding re-encoding of the same row of macroblocks at a new adjusted QP); 
capture a second size of a result of the second encoding (see Sievers paragraph 62 regarding re-encoding of the same row of macroblocks at a new adjusted QP to produce a closer match to target bits, which is a capturing of the second size result); and 
generate the mapping of frame size to QP based on relationships between the first and second QP settings and the first and second sizes, respectively (see Sievers figure 10 and paragraph 60 regarding relationship chart between frame size and quantization parameter- broadly, this is a mapping of relative quantization parameter to frame size dependent on the type of frame. During the process of first and second pre-encoding of Horiuchi, the mapping between the QP and target code amount may be further informed by the mapping of Sievers, based on the first and second QP settings and comparison. All of this may be performed during a pre-encoding stage of Horiuchi).
One would be motivated to combine these teachings in order to provide for teachings that relate generally to digital video coding (see Sievers paragraph 2).
Regarding claim 4, the combination of Horiuchi and Sievers teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
Furthermore, the combination of Horiuchi and Sievers teaches wherein the encoder is configured to determine how to set an initial QP when encoding a final pass of the first video frame based on the mapping generated by the pre-encoder (see Sievers paragraph 62 regarding first encoding of row of macroblocks, comparison to target bits, and a re-encoding of the same row of macroblocks at a new adjusted QP to produce a closer match to target bits- in combination with Horuichi, it would be obvious to apply this to the mapping of QP value to frame size at the most effective QP, setting an initial QP when the process decides that the new adjusted QP is more effective, and encoding the video frame at the selected QP).
One would be motivated to combine these teachings in order to provide for teachings that relate generally to digital video coding (see Sievers paragraph 2).
Regarding claim 6, the combination of Horiuchi and Sievers teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Horiuchi and Sievers teaches wherein the input video frame is the first video frame (see Sievers paragraph 5 regarding source video track frames input into encoder including a sequentially first video frame).  
One would be motivated to combine these teachings in order to provide for teachings that relate generally to digital video coding (see Sievers paragraph 2).
Regarding claim 7, the combination of Horiuchi and Sievers teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Horiuchi and Sievers teaches wherein the input video frame is a second video frame which is subsequent to the first video frame in a video sequence (see Sievers paragraph 5 regarding source video track frames input into encoder including a sequentially second video frame).
One would be motivated to combine these teachings in order to provide for teachings that relate generally to digital video coding (see Sievers paragraph 2).
Regarding claim 8, Horiuchi teaches A method comprising:  
generating, by a pre-encoder, a mapping of frame size to quantization parameter (QP) based on a plurality of pre-encoding passes of a portion of a first video frame using different QP settings (see Horiuchi figure 5 and paragraph 63, 69, and 80-82 regarding first and second pre-encoding sections where there is a first and second pre-encoding that produces results that are compared and calculated in order to select from a plurality of quantization parameter settings against target code amount [indicative of frame size]. The process of determining a target code amount with consideration of QP broadly defines a mapping of frame size to quantization parameter, as frame size to code amount are proportional.);
determining, by an encoder different from the pre-encoder, a given QP value from the mapping based on a preferred encoded video frame size (see Horiuchi figure 5 and paragraph 63, 69, and 80-82 regarding first and second pre-encoding sections and separate encoding section where there is a first and second pre-encoding that produces results that are compared and calculated in order to select from a plurality of quantization parameter settings against target code amount [indicative of frame size]. The process of determining a target code amount with consideration of QP broadly defines a mapping of frame size to quantization parameter, as frame size to code amount are proportional.);  
generating, by the encoder, an encoded video frame by setting a QP to the given QP value for at least a portion of the encoded video frame (see Horiuchi paragraphs 85-86 regarding setting QP and encoding image data with set QP), 
However, Horiuchi does not explicitly teach display of video frames as needed for the limitations of claim 8. 
Sievers, in a similar field of endeavor, teaches wherein the encoded video frame represents an input video frame (see Sievers paragraph 5 regarding source frames input into encoder); and 
conveying, by the encoder, the encoded video frame to a decoder to be displayed (see Sievers paragraph 23 regarding decoder and display process).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Horiuchi to include the teaching of Sievers by incorporating the teachings of input video frames and output display into the encoding scheme of Horiuchi. One of ordinary skill would recognize that Horiuchi and Sievers operate in the same field of video coding, especially with consideration to quantization parameter selection according to a target output data size.
One would be motivated to combine these teachings in order to provide for teachings that relate generally to digital video coding (see Sievers paragraph 2).
Dependent claims 9, 11 and 13-14 are analogous in scope to claims 2, 4, and 6-7, and are rejected according to the same reasoning.
Regarding claim 15, Horiuchi teaches An apparatus comprising: 
a memory (see Horiuchi paragraph 139 regarding memory process sequence for execution by hardware); and 
an encoder coupled to the memory (see Horiuchi paragraph 139 regarding memory process sequence for execution and paragraph 63 regarding encoder), 
wherein the encoder comprising circuitry (see Horiuchi paragraph 139 regarding memory process sequence for execution by hardware)configured to: 
determine a given quantization parameter (QP) value from a mapping based on a preferred encoded video frame size (see Horiuchi figure 5 and paragraph 63, 69, and 80-82 regarding first and second pre-encoding sections where there is a first and second pre-encoding that produces results that are compared and calculated in order to select from a plurality of quantization parameter settings against target code amount [indicative of frame size]. The process of determining a target code amount with consideration of QP broadly defines a mapping of frame size to quantization parameter, as frame size to code amount are proportional.), and 
wherein the mapping specifies a relationship between bit size to QP based on two or more pre-encoding passes of a portion of the first video frame using different QP settings by a pre-encoder different from the encoder comprising circuitry configured to generate the mapping (see Horiuchi figure 5 and paragraph 63, 69, and 80-82 regarding first and second pre-encoding sections and separate encoding section where there is a first and second pre-encoding that produces results that are compared and calculated in order to select from a plurality of quantization parameter settings against target code amount [indicative of frame size]. The process of determining a target code amount with consideration of QP broadly defines a mapping of frame size to quantization parameter, as frame size to code amount are proportional.); 
generate an encoded video frame by setting a QP to the given QP value for at least a portion of the encoded video frame (see Horiuchi paragraphs 85-86 regarding setting QP and encoding image data with set QP), 
However, Horiuchi does not explicitly teach display of video frames as needed for the limitations of claim 15. 
Sievers, in a similar field of endeavor, teaches wherein the encoded video frame represents an input video frame (see Sievers paragraph 5 regarding source frames input into encoder); and 
convey the encoded video frame to a decoder to be displayed (see Sievers paragraph 23 regarding decoder and display process). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Horiuchi to include the teaching of Sievers by incorporating the teachings of input video frames and output display into the encoding scheme of Horiuchi. One of ordinary skill would recognize that Horiuchi and Sievers operate in the same field of video coding, especially with consideration to quantization parameter selection according to a target output data size.
One would be motivated to combine these teachings in order to provide for teachings that relate generally to digital video coding (see Sievers paragraph 2).
Dependent claims 18 and 20 are analogous in scope to claims 4 and 6, and are rejected according to the same reasoning.
Claims 3, 10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al. (US 20120057784) (hereinafter Horiuchi) in view of Sievers et al. (US 20170359601) (hereinafter Sievers), further in view of Shen et al. (US 20070058718) (hereinafter Shen).
Regarding claim 3, the combination of Horiuchi and Sievers teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
However, the combination of Horiuchi and Sievers does not explicitly teach downscaling prior to encoding as needed for the limitations of claim 3. 
Shen, in a similar field of endeavor, teaches wherein the portion of the first video frame is downscaled prior to the first encoding and the second encoding being performed (see Shen paragraph 84 and figure 12 regarding downscaling step before encoding- in combination with Sievers, this may be a downscaling step performed before the first and second encoding comparisons).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Horiuchi and Sievers to include the teaching of Shen by incorporating the teaching of downscaling prior to encoding. One of ordinary skill would recognize that Horiuchi and Sievers and Shen are all within the field of video coding, and the application of the step of downscaling prior to encoding is analogous and applicable to the pursuits of Horiuchi and Sievers, which deal in the coding of video frames and already perform scaling operations.
One would be motivated to combine these teachings in order to provide teachings relating generally to video encoding and decoding operations (see Shen paragraph 25).
Dependent claims 10 and 16 are analogous in scope to claim 3, and are rejected according to the same reasoning.
Regarding claim 17, the combination of Horiuchi and Sievers teaches all aforementioned limitations of claim 15, and is analyzed as previously discussed.
However, the combination of Horiuchi and Sievers does not explicitly teach pre-processing prior to pre-encoding as needed for the limitations of claim 17. 
Shen, in a similar field of endeavor, teaches wherein the two or more pre-encoding passes are performed on a portion of a first video frame which is pre-processed prior to the two or more pre-encoding passes (see Shen paragraph 84 and figure 12 regarding downscaling step before encoding- in combination with Sievers, this may be a downscaling step performed before the first and second encoding comparisons).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Horiuchi and Sievers to include the teaching of Shen by incorporating the teaching of downscaling prior to encoding. One of ordinary skill would recognize that Horiuchi and Sievers and Shen are all within the field of video coding, and the application of the step of downscaling prior to encoding is analogous and applicable to the pursuits of Horiuchi and Sievers, which deal in the coding of video frames and already perform scaling operations.
One would be motivated to combine these teachings in order to provide teachings relating generally to video encoding and decoding operations (see Shen paragraph 25).
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al. (US 20120057784) (hereinafter Horiuchi) in view of Sievers et al. (US 20170359601) (hereinafter Sievers), further in view of Shand (US 20160029024) (hereinafter Shand).
Regarding claim 5, the combination of Horiuchi and Sievers teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Horiuchi and Sievers does not explicitly teach an exponential mapping relationship between frame size and QP as needed for the limitations of claim 5. 
Shand, in a similar field of endeavor, teaches wherein the mapping defines an exponential relationship between frame size and QP (see Shand paragraph 79 regarding exponential relationship between size of compressed data and quantization applied to group coefficients- in combination with Horiuchi and Sievers, the mapping relationship between frame size and QP may be exponential).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Horiuchi and Sievers to include the teaching of Shand by incorporating the exponential relationship between size of compressed data [indicative of frame size] and the quantization parameter as the mapping relationship between QP and frame size. One of ordinary skill would recognize that Shand’s teachings regarding data size and quantization relationship are within the same field as Horiuchi and Sievers’ consideration of quantization parameters, and are directly applicable to the combination.
One would be motivated to combine these teachings in order to provide teachings relevant to the field of video processing including encoding (see Shand paragraph 17).
Dependent claims 12 and 19 are analogous in scope to claim 5, and are rejected according to the same reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527.  The examiner can normally be reached on Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW DAVID KIM/Examiner, Art Unit 2483                                                                                                                                                                                                        
/ANNER N HOLDER/Primary Examiner, Art Unit 2483